Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This application is a continuation of 16/556,334, now abandoned, which is a continuation of 15/987,286, now abandoned, which is a continuation of 15/378,670, now issued as US Patent No. 10,006,070, which is a continuation of 14/963,178, now issued as US Patent No. 9,550,823, which is a divisional of 13/779,952, now issued as US Patent No. 9,206,455, which is a divisional of 12/791,637, now issued as US Patent No. 8,409,838.
The amendment filed on December 21, 2021 has been entered.
Claims 16-26 and 28-33 are pending. 

Election/Restrictions
Applicant's election with traverse of the species of SEQ ID NO:1 as the parent FX protein and L289S and N90K in the reply filed on December 21, 2021 is acknowledged.  The traversal is on the ground(s) that there is no search burden to search and examine the other second amino acid substitutions recited in claim 1.  This is found persuasive and the election of species requirement is withdrawn. 

Claim for Domestic Priority
Applicants' claim for domestic priority under 35 USC 119(e) to US provisional application 61/183,400 filed 06/02/2009 and 61/348,858 filed 05/27/2010, is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 4, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Claim Objections
	Claim 16 is objected to due to the recitation of “FX”.  Abbreviation/acronym unless otherwise obvious and/or commonly used in the art, should not be recited in the claims without at least once reciting the entire phrase for which the abbreviation/acronym is used.   
Appropriate correction is required.

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29, 31, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 29, 31, and 33 all depend from claim 27.  However, since claim 27 has been canceled, the limitations of said claims 29, 31, and 33 are highly unclear.  Therefore, the claims have not been considered under other statutes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 16-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,409,838 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: claims 1-3 and 7-8 of the reference patent recites a Chinese hamster ovary cell expressing a FX protein comprising the amino acid sequence of SEQ ID NO:2 and producing glycoproteins with reduced fucosylation at a temperature of 34°C in the absence of an external fucose source, which anticipates the method of producing glycoproteins with reduced fucosylation at a temperature of 34°C in mammalian cell/Chinese hamster ovary cell expressing a  FX protein comprising the amino acid sequence of SEQ ID NO:1 except having the L289S and N90K amino acid substitutions of claims 16-17 and 22-23 of the .
A method of making a glycoprotein with reduced fucosylation and isolating the glycoprotein is a contemplated utility of the CHO cell expressing the FX protein of the reference patent, since claims 1-4 and 6-8 of the reference patent recites that the cell produces glycoproteins with reduced fucosylation at a temperature of 34°C in the absence of an external fucose source and a method of making glycoproteins with reduced fucosylation at a temperature of 34°C in the absence of an external fucose source is disclosed in the specification (Column 3 line 65 through Column 5 line 56).   Therefore, claims 16-25 of the instant application cannot be considered patentably distinct over claims 1-12 of the reference patent because it would have been obvious to one having ordinary skill in the art to modify claims 1-12 of the reference patent to a method of making a glycoprotein with reduced fucosylation with the claimed CHO cell expressing the FX protein.  Reliance on the specification to show that the method claims of the instant application is a contemplated utility of the product described by the reference patent is a proper use of the specification of the reference patent to support a nonstatutory double patent rejection, see MPEP 804(II)(B)(2)(a).
.

Claims 26, 28, 30, and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,206,455 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: claims 1-3 and 7-8 of the reference patent recites a Chinese hamster ovary cell expressing a FX protein comprising the amino acid sequence of SEQ ID NO:1 except having the L289S substitution and producing glycoproteins with reduced fucosylation at a temperature of 34°C in the absence of an external fucose source, which anticipates the method of producing glycoproteins with reduced fucosylation at a temperature of 34°C in the absence of an external fucose source in mammalian cell/Chinese hamster ovary cell expressing a  FX protein comprising the amino acid sequence of SEQ ID NO:1 except having the L289S amino acid substitutions of claims 26, 28 and 32 of the instant application.  SEQ ID NO:1 of the reference patent is identical to SEQ ID NO:1 of the instant application.  Claim 3 of the reference patent recites that the glycoprotein produced in the cell comprises an immunoglobulin CH2 region and an immunoglobulin CH3 region, which anticipates claim 28 of the instant application. Claim 4 of the reference patent recites that the glycoprotein is an antibody, which anticipates claim 30 of the instant application.   
A method of making a glycoprotein with reduced fucosylation at a temperature of 34°C in the absence of an external fucose source and isolating the glycoprotein is a contemplated utility of the CHO cell expressing the FX protein of the reference patent, 
Therefore, the conflicting claims are not patentably distinct from each other.

Claims 16-26, 28, 30, and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 of U.S. Patent No. 9,550,823 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claim 1 of the reference patent recites a method of making a glycoprotein with reduced fucosylation in a mammalian cell expressing a FX protein comprising the amino acid sequence of SEQ ID NO:1 except having the L289S substitution at a temperature of about 37°C in the absence of an external fucose source and isolating the glycoproteins, .   
 Claim 2 of the reference patent recites a method of making a glycoprotein with reduced fucosylation in a mammalian cell expressing a FX protein comprising the amino acid sequence of SEQ ID NO:1 except having the L289S and N79S, N90K, P136L, or G211R substitutions at a temperature of about 37°C in the absence of an external fucose source and isolating the glycoproteins, which anticipates the a method of making a glycoprotein with reduced fucosylation in a mammalian cell expressing a FX protein comprising the amino acid sequence of SEQ ID NO:1 except having the L289S and 
Therefore, the conflicting claims are not patentably distinct from each other.

Claims 16-17, 20-26, 30, and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,006,070 (reference patent). Although the claims at issue are not identical, they are not they are claiming common subject matter, as follows: Claims 1 and 13-14 of the reference patent recites a method of making a glycoprotein with reduced fucosylation in a mammalian cell expressing a FX protein having at least 90% sequence identity to SEQ ID NO:1 and having the L289S substitution at a temperature of about 37°C in the absence of an external fucose source and isolating the glycoproteins, which anticipates the a method of making a glycoprotein with reduced fucosylation in a mammalian cell expressing a FX protein comprising the amino acid sequence of SEQ ID NO:1 except having the L289S substitution at a temperature of about 34°C in the absence of an external fucose source and isolating the glycoproteins of claim 26 of the instant application.  SEQ ID NO:1 of the reference patent is identical to SEQ ID NO:1 of the instant application. The specification of the instant application does not provide any definition as to what range of temperature is covered by the phrase “about”.  Therefore, the limitation “about 34°C” has been broadly interpreted as a temperature that falls within 10% or less in either direction of 34°C, which encompasses a range of 30.3°C - 37.4 3°C.  Thus, the temperature of 37°C recited in claim 14 of the reference patent - falls within the range of “about 34°C”.  Claim 15 of the reference patent recites that the glycoprotein is an antibody, which anticipates claim 30 of the instant application.   Claim 5 of the reference patent recites that the cell is a Chinese hamster ovary (CHO) cell, which anticipates claim 32 of the instant application.   
 Claims 2 and 17-18 of the reference patent recites a method of making a glycoprotein with reduced fucosylation in a mammalian cell expressing a FX protein having at least 90% sequence identity to SEQ ID NO:1 and having the L289S and N90K 
Therefore, the conflicting claims are not patentably distinct from each other.


Relevant Art
Chen et al. (WO2010/141478 – form PTO-1449) discloses a polynucleotide encoding a variant of the FX protein of SEQ ID NO:1, wherein said variant consists of 

Conclusion

Claims 16-26 and 28-33 are pending and are rejected.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is 571-272-0935.  The examiner can normally be reached M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).


/YONG D PAK/           Primary Examiner, Art Unit 1652